     Case 3:20-cv-00414-MMD-CLB Document 3 Filed 07/10/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     JOSHUA BANASIAK,                                     Case No. 3:20-cv-00414-MMD-CLB
4                                            Plaintiff                    ORDER
5            v.
6     WARDEN BRIAN WILLIAMS,
7                                         Defendant
8
9    I.     DISCUSSION

10          On July 8, 2020, Plaintiff, an inmate in the custody of the Nevada Department of

11   Corrections (“NDOC”), submitted a civil rights complaint and filed an application to

12   proceed in forma pauperis. (ECF Nos. 1-1, 1). Plaintiff’s application to proceed in forma

13   pauperis is incomplete. Plaintiff has not submitted an application on this Court's approved

14   form together with a financial certificate and an inmate account statement for the previous

15   six-month period.

16          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

17   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

18   action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the

19   inmate must submit all three the following documents to the Court:

20          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

21          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

22          page 3),

23          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

24          official (i.e. page 4 of this Court’s approved form), and

25          (3) a copy of the inmate’s prison or jail trust fund account statement for the

26   previous six-month period.

27          Accordingly, the Court denies Plaintiff’s application to proceed in forma pauperis

28   (ECF No. 1) without prejudice because the application is incomplete. The Court will grant
     Case 3:20-cv-00414-MMD-CLB Document 3 Filed 07/10/20 Page 2 of 3



1    Plaintiff a one-time extension to file a fully complete application to proceed in forma
2    pauperis containing all three of the required documents. Plaintiff will file a fully complete
3    application to proceed in forma pauperis on or before September 8, 2020. Absent
4    unusual circumstances, the Court will not grant any further extensions of time. If Plaintiff
5    is unable to file a fully complete application to proceed in forma pauperis with all three
6    required documents on or before September 8, 2020, the Court will dismiss this case
7    without prejudice for Plaintiff to file a new case with the Court when Plaintiff is able to
8    acquire all three of the documents needed to file a fully complete application to proceed
9    in forma pauperis. To clarify, a dismissal without prejudice means Plaintiff does not give
10   up the right to refile the case with the Court, under a new case number, when Plaintiff has
11   all three documents needed to submit with the application to proceed in forma pauperis.
12   Alternatively, Plaintiff may choose not to file an application to proceed in forma pauperis
13   and instead pay the full filing fee of $400 on or before September 8, 2020 to proceed with
14   this case.
15          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court
16   will not file the complaint unless and until Plaintiff timely files a fully complete application
17   to proceed in forma pauperis with all three documents or pays the full $400 filing fee.
18          Additionally, the Court notes that Plaintiff's forms submitted at ECF Nos. 1 and 1-
19   1 are state court forms. As such, the Court is unsure whether Plaintiff intended to file his
20   case in U.S. District Court or state court. Therefore, in the event Plaintiff meant to file his
21   case in state court and not U.S. District Court, Plaintiff may file a notice of voluntary
22   dismissal in this case.
23   II.    CONCLUSION
24          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
25   in forma pauperis (ECF No. 1) is denied without prejudice to file a new fully complete
26   application to proceed in forma pauperis with all three documents.
27          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
28   approved form application to proceed in forma pauperis by an inmate, as well as the



                                                  -2-
     Case 3:20-cv-00414-MMD-CLB Document 3 Filed 07/10/20 Page 3 of 3



1    document entitled information and instructions for filing an in forma pauperis application.
2           IT IS FURTHER ORDERED that on or before September 8, 2020, Plaintiff will
3    either pay the full $400 filing fee for a civil action (which includes the $350 filing fee and
4    the $50 administrative fee) or file with the Court:
5           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
6           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
7           signatures on page 3),
8           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
9           official (i.e. page 4 of this Court’s approved form), and
10          (3) a copy of the inmate’s prison or jail trust fund account statement for the
11   previous six-month period.
12          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
13   application to proceed in forma pauperis with all three documents or pay the full $400
14   filing fee for a civil action on or before September 8, 2020, the Court will dismiss this
15   action without prejudice for Plaintiff to refile the case with the Court, under a new case
16   number, when Plaintiff has all three documents needed to file a complete application to
17   proceed in forma pauperis.
18          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
19   (ECF No.1-1) but will not file it at this time.
20                   July 10, 2020
            DATED: __________________
21
22                                                UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28



                                                   -3-
